Exhibit Olympus Pacific Minerals Inc. Suite 500 – 10 King Street East Toronto, ONM5C 1C3 2010 ANNUAL MEETING Notice of Annual Meeting of Shareholders Management Information Circular Form of Proxy and Notes Thereto Financial Statement Request Form Place: The President’s Suite Albany Club of Toronto 91 King Street East Toronto Ontario M5C 1G3 Time: 4:30 p.m. (Toronto time) Date: Tuesday, May 11, 2010 OLYMPUS PACIFIC MINERALS INC. CORPORATE DATA Head Office Suite 500 – 10 King Street East Toronto, ONM5C 1C3 Directors and Officers David A. Seton –Chairman, Chief Executive Officer & Director Jon Morda – Director John A.G. Seton –Director T. Douglas Willock –Director Leslie Robinson – Director Peter Tiedemann – Chief Financial Officer Charles Barclay – Chief Operating Officer Louis Montpellier (Gowling Lafleur Henderson LLP) – Corporate Secretary Paul Seton – Senior Vice President, Commercial James Hamilton – Vice President, Investor Relations Russell Graham– Vice President, Finance Vietnam S. Jane Bell – Vice President, Finance Registrar and Transfer Agent Computershare Investor Services Inc. 9th Floor, 100 University Avenue Toronto, ONM5J 2Y1 Legal Counsel Gowling Lafleur Henderson LLP 2300 – 550 Burrard Street Vancouver, BCV6C 2B5 Berns & Berns 767 Third Avenue New York, NY10017 Boyle & Co. LLP 1900 - 25 Adelaide Street East Toronto, ONM5C 3A1 Auditor Ernst & Young LLP Ernst & Young Tower, TD Centre 222 Bay Street Toronto, ONM5K 1J7 Listing Toronto Stock Exchange - Symbol:“OYM” Australian Securities Exchange – Symbol: “OYM” OTCBB (US) - Symbol:“OLYMF” Frankfurt Stock Exchange - Symbol: “OP6” Olympus Pacific Minerals Inc. Suite 500 – 10 King Street East Toronto,
